ANDERSON, J.
This court has heretofore held that upon habeas corpus, where the petitioner is detained under extradition proceedings, the warrant of the Governor of this State, reciting all the jurisdictional facts, makes a prima facie case of a legal detention.— Singleton v. State, 144 Ala. 104, 42 South. 23; State v. Mohr, 73 Ala. 503. This is not conclusive, however, and the defendant should be permitted to show that the process is void, or that he is not a fugitive; and if he does this he would be entitled to his discharge. — Barriere v. State, 142 Ala. 72, 39 South. 55. Nor is it necessary for the demanding Governor to set out in the requisition an authentic copy of the law which the petitioner is charged with having violated, as the law does not require this, and the Governor of this State may waive the authentic copy. — Roberts v. Reiley, 116 U. S. 80, 6 Sup. Ct. 291, 29 L. Ed. 544.
The sheriff having shown a warrant from the Governor of Alabama, as well as the requisition papers from the Governor of Oklahoma, each reciting the jurisdictional facts, and that the petitioner was charged with *4a crime, lie made out a prima facie case of lawful detention, and wbicb could only be overcome by some proof on the part of the petitioner that he was not a fugitive, or that the process was void. — Barriere and Singleton Cases, supra; Compton v. State, 152 Ala. 68, 44 South. 685. We do not think that the sheriff had to prove a law of Oklahoma covering embezzlement; he made out a case of lawful detention upon the proof offered by him.
Simpson, McClellan, and Mayfield, JJ., concur.